Title: To Thomas Jefferson from W. R. W. Curle, 26 February 1781
From: Curle, W. R. W.
To: Jefferson, Thomas


Williamsburg, 26 Feb. 1781. Received at the end of January TJ’s letter of the 19th enclosing “the Law for recruiting our Army”; went at once to Hampton to execute it, but at a meeting of the field officers, magistrates, &c., it was the unanimous opinion that, “as no Assessment in Specie had been made in the County, (oweing to the frequent Invasions, the great Distresses Confusion and dispersed Situation of the Inhabitants) that they could not then Proceed. As soon as the Commissioners of the Tax provide for Us a Copy of the Assessment we will as far as we are able comply with the Law.” Due attention has been paid to everything in TJ’s letter and orders, and a return of the militia will be forwarded at the close of the draft.
